Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00996-CV



                    IN RE SHELBY LONGORIA, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No 1
                            Harris County, Texas
                        Trial Court Cause No. 414270

                        MEMORANDUM OPINION

      On November 12, 2013, relator Shelby Longoria filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Loyd
Wright, presiding judge of Probate Court No 1 of Harris County, to set aside his
October 11, 2013 order denying relator’s motion to dismiss counterclaims for
forum non conveniens, or alternatively, to abate pending resolution of the will
contest and the Mexican litigation, and grant the same.

      Relator has not shown his entitlement to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus. We also lift our stay granted on
February 3, 2014.


                                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                         2